Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant now provides in claim 15 that “the side walls…bent in an outwardly projecting u-shape”.  Applicant original specification states “longitudinal edge 36 that is free in the assembled state of the side wall 3 and the free longitudinal end 34 of the side wall 3 that is equipped with the mounts 6 are bent in an outward-projecting U shape”.  The above is to the side wall if which is a separate component that the bottom.  Therefore, Applicant’s original specification does not support that the bottom includes walls bent outwardly in a u-shape.  Applicant must remove the impermissible new matter from the claim in order to overcome the rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-14, 16, 18, 20-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (6966449) in view of Gollnick (20120024740).
Claim 10 is being treated as product-by-process limitations (such as with respect to being stamped) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Williams discloses tray (figs 1-12), bottom (202), side walls/profile sheets (204, 206 capable of performing the intended use of being configured to be detachably connected together and with bottom as in figs 7; similar in figs 7; portions of the sheets are capable of folding with respect to other portions of the device and therefor are also folded sheets; tray bottom includes wall that comprise edges of the side walls as shown in fig 7c); with the exception of the following which is disclosed by Gollnick: a bottom of metal/metallized/aluminum (paragraph 32); bottom has a top, base, side panels flush with corners of bottom, corner connector (top adjacent 10 in fig 2, base opposite top such as lower 5 parallel to top, side panels adjacent 4, corner connector in fig 3 and adjacent 6); and with spring action as with respect to “spring action” the Office notes that the material of the device is capable of withstanding pressure and maintaining the original shape and therefore walls have “spring action” in such a way that the base forms a wall that includes side panels outer sides as shown in Gollnick fig 1 for example).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Williams in view of Gollnick (by providing the above features to the bottom or replacing one bottom for another) in order to improve strength, rigidity, and access, while also providing a material that is resistant to weather to protect the device and the device contents, as well as providing excellent stability to weight ratio of which is particularly critical for air transport, while also providing the capability that the device can be locking during shopping further improving stability.
Williams further discloses hook-like connecting projections and mounts (such as structure adjacent 216 in fig 7c); sockets (214, 228).   Williams further discloses stack (fig 12a). With respect to the dimensions and ranges, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  And it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  
Though not required, the Office merely notes that with respect to the material that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Felstead (277251).
The Office notes the 112 rejection above.  Nevertheless, in order to expedite prosecution for Applicant, the Office notes that The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Felstead: edge bent outwardly projecting u-shape (edges shown adjacent b).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference (by providing the above attachment at an edge) in order to provide a device that is easily connected as well as separated.

Claims 1-10, 12-16, 18, 20-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felstead (277251), Williams (6966449) and further in view of Gollnick.
Claim 10 is being treated as product-by-process limitations (such as with respect to being stamped) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
The Office notes the 112 rejection above.  Nevertheless, in order to expedite prosecution for Applicant, the Office notes that Felstead tray (figs 1-4 capable of being for plastic receptacles), essentially flat tray bottom (a of which includes a wall that comprises edges of side walls bent outwardly projecting u-shape and spring action as with respect to “spring action” the Office notes that the material of the device is capable of withstanding pressure and maintaining the original shape and therefore walls have “spring action” in such a way that the base forms a wall that includes side panels outer sides, as shown in Felstead fig 1 for example, and Felstead also discloses edge bent outwardly projecting u-shape, such as edges shown adjacent b), rectangular side walls which are flat and configured to be closed, detachably connected together (c, b) with the exception of plug in connections.  
Williams discloses similar art and also discloses a tray (figs 1-12), bottom (202), side walls/profile sheets (204, 206 capable of performing the intended use of being configured to be detachably connected together and with bottom as in figs 7; similar in figs 7; portions of the sheets are capable of folding with respect to other portions of the device and therefor are also folded sheets).  Williams also discloses plug in connections (such as structure adjacent 216 in fig 7c and sockets (214, 228). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Felstead in view of Williams (by adding plug in elements to ends) in order to provide a connection that is more easily secured and detached.  
The Combined Reference discloses the claims invention with the exception of the following which is disclosed by Gollnick: a bottom of metal/metallized/aluminum (paragraph 32); bottom has a top, base, side panels flush with corners of bottom, corner connector (top adjacent 10 in fig 2, base opposite top such as lower 5 parallel to top, side panels adjacent 4, corner connector in fig 3 and adjacent 6); and with spring action as with respect to “spring action” the Office notes that the material of the device is capable of withstanding pressure and maintaining the original shape and therefore walls have “spring action” in such a way that the base forms a wall that includes side panels outer sides as shown in Gollnick fig 1 for example).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Williams in view of Gollnick (by providing the above features to the bottom or replacing one bottom for another) in order to improve strength, rigidity, and access, while also providing a material that is resistant to weather to protect the device and the device contents, as well as providing excellent stability to weight ratio of which is particularly critical for air transport, while also providing the capability that the device can be locking during shopping further improving stability.
Williams further discloses hook-like connecting projections and mounts (such as structure adjacent 216 in fig 7c); sockets (214, 228).   Williams further discloses stack (fig 12a). With respect to the dimensions and ranges, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  And it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.
Though not required, the Office merely notes that with respect to the material that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of the above Combined References as applied to claim 21 above, and further in view of Coit (2666552).
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Coit. Coit discloses inclined surfaces capable of the intended use of stacking another element (Adajcent 12 capable of performing the above intended use; where the surface extends from the base as shown in fig 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify either of the above the Combined References (by providing above elements to the existing structure base) in order to enhance stacking and storage thereby enhancing protection of contents.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of the above Combined References as applied to claim 1 above, and further in view of Slaughter (2388
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Forberg: perpendicular legs with hook corresponding to side wall hook (fig 8b perpendicular shape with the hook relationship of fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Forberg (by providing the above to the ends of the corner and ends of the sides) in order to provide a secure and removable relationship such for replacement during damage.
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made, as a well as a new consideration of the previously provided prior art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735